                        THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION CINCINNATI

ANTON JEVON ALEXANDER,

               Petitioner,
                                                    Case 1:12-cr-00049-MRB-1
        vs.
                                                    Judge Michael R Barrett
USA,

               Respondent.

                                         ORDER
        This matter is before the Court on Defendant Petitioner’s Motion to Correct

Sentence under 28 U.S.C. § 2255 (Doc. 123), and the government’s Motion to Dismiss

§ 2255 petition (Doc. 134).

   I.      BACKGROUND

        The grand jury for the Southern District of Ohio returned a two-count superseding

indictment against Anton Alexander in June 2012. (Doc. 29). Count One charged him

with attempted armed bank robbery, in violation of 18 U.S.C. §§ 2113(a) and (d). Count

Two charged him with using, carrying, and discharging a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). Alexander pled guilty to

both counts in October 2012. This Court sentenced Alexander to 60 months in prison

on Count One and a consecutive 120-month term on Count Two. (Doc. 77). Alexander

did not appeal.

        In August 2016, Alexander filed a Motion to Correct Sentence under 28 U.S.C. §

2255. (Doc. 123). By way of background, two months earlier the United States

Supreme Court had deemed the “residual clause” of the Armed Career Criminal Act to
                                             1
be unconstitutionally vague. Johnson v. United States, 135 S. Ct. 2551 (2015). Post-

Johnson, Alexander filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255,

arguing that, under Johnson, the residual clause of 18 U.S.C. § 924(c)(3)(B) is also

unconstitutionally vague. (Doc. 123). Alexander’s counsel then filed a supplement to

that motion, in which counsel additionally argued that, in light of Johnson and Mathis v.

United States, 136 S. Ct. 2243 (2016), the sentence on Alexander’s Section 2113

conviction is also invalid. (Doc. 130). Alexander argues that his sentences on both

counts should be overturned, and that he should resentenced.

         The government filed a motion to dismiss (Doc. 134), arguing that the following,

controlling authority from the Sixth Circuit forecloses both of Alexander’s arguments: (1)

United States v. Taylor, 814 F.3d 340, 379 (6th Cir. 2016); and (2) United States v.

McBride, 826 F.3d 293, 295-296 (6th Cir. 2016). Alexander filed through counsel an

opposition to the government’s motion to dismiss. (Doc. 135).

         In September 2018, Petitioner’s counsel filed a notice of supplemental authority

suggesting that the Sixth Circuit appeared poised to revisit Taylor in light of Sessions v.

Dimaya, 138 S. Ct. 1204, 200 L. Ed. 2d 549 (2018). (Doc. 144) (identifying United

States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018) as the case to monitor). However,

the Sixth Circuit has since denied rehearing en banc in Camp. Furthermore, on January

8, 2019, the Supreme Court denied the Camp petition for writ of certiorari.

   II.      ANALYSIS

         The government persuasively argues that, under Taylor and McBride, Johnson

has no effect on Petitioner’s Section 924(c) or Section 2113 convictions.




                                              2
       First, Taylor makes clear that Johnson does not invalidate Section 924(c)(3)(B).

814 F.3d at 379. Despite the opportunity to revisit Taylor in Camp, both the Sixth Circuit

and the Supreme Court have declined to do so. Accordingly, Alexander’s Section

924(c) conviction is unaffected by Johnson.

       Second, the Court is not persuaded by Alexander’s argument that Johnson or

any of its progeny invalidates his sentence under 18 U.S.C. §§ 2113(a) and (d),

because the residual clause of Section 2113 was never implicated in the underlying

criminal case. In McBride, the Sixth Circuit held that “[b]ank robbery by ‘force and

violence’ plainly involves ‘the use, attempted use, or threatened use of physical force.’”

826 F.3d at 295-296. Likewise, bank robbery by intimidation involves the threat to use

force. Id. at 296. Thus, bank robbery by force, violence, or intimidation falls under the

physical force clause, not the residual clause. Furthermore, the Supreme Court’s

holding in Mathis does not alter the Sixth Circuit’s McBride analysis. See In re

McComb, 691 F. App'x 819, 820 (6th Cir. 2016); In re Clinton, No. 18-5446, 2018 U.S.

App. LEXIS 30079, at *4 (6th Cir. Oct. 24, 2018). Because the residual clause was

never implicated in Alexander’s underlying criminal case, Alexander’s Section 2113

conviction is also unaffected by Johnson.

       Ultimately, the “right” Petitioner asserts has neither been recognized by the

Supreme Court nor made retroactive to cases on collateral review. As such, 18 U.S.C.

§ 2255(f)(3) is inapplicable, rendering Alexander’s § 2255 motion untimely, as it was

filed in excess of one year from his 2013 judgment.




                                              3
   III.      CONCLUSION

          Therefore, consistent with the above, the Motion to Vacate (Doc. 123) is

DENIED, and the government’s Motion to Dismiss (Doc. 134) is GRANTED. Because

reasonable jurists would not disagree with the Court's conclusion, and Petitioner has not

made a showing of a substantial denial of a constitutional right, he is denied a certificate

of appealability. As any appeal would be objectively frivolous, Petitioner shall not be

granted leave to appeal in forma pauperis. Case No. 1:16-CV-00669 is CLOSED AND

TERMINATED from the active docket of this Court.

          IT IS SO ORDERED.
                                                   s/Michael R. Barrett
                                                  ___________________________
                                                  HON. MICHAEL R BARRETT
                                                  UNITED STATES DISTRICT JUDGE




                                              4
